         Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Bryan Lim-Tom,                                                  Civ. Action #:
 Individually, and on behalf of all others similarly situated,
                                                                         COMPLAINT
                                       Plaintiff,                 (Collective and Class Action)
                -v-
                                                                 Date Filed:
 Carlay Gas Heat Corp.,
                                                                 Jury Trial Demanded
                                       Defendant.

      Plaintiff Bryan Lim-Tom (“Plaintiff” or “Lim-Tom”), on behalf of himself and all others
similarly situated, by Abdul Hassan Law Group, PLLC, his attorneys, complaining of the
Defendant Carlay Gas Heat Corp. (“Defendant” or “CGH”), respectfully alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges on behalf of himself, and other similarly situated current and former hourly
   employees who worked for the Defendant and who elect to opt into this action pursuant to
   the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 216 (b), that he and they are: (i)
   entitled to unpaid wages from Defendant for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times the regular rate for each and all such
   hours over forty in a week; and (ii) entitled to maximum liquidated damages and attorneys’
   fees pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C.
   §§ 216(b).


2. Plaintiff complains on behalf of himself and a class of other similarly situated current and
   Former hourly employees who worked for the Defendant, pursuant to the Fed. R. Civ. Proc.
    23, that he and they are: (i) entitled to unpaid overtime wages from Defendant for working
    more than forty hours in a week and not being paid an overtime rate of at least 1.5 times the
    regular rate and at least 1.5 times the applicable New York State minimum wage rate for
    each and all such hours over forty in a week; and (iii) entitled to costs and attorney’s fees,
    pursuant to the New York Minimum Wage Act (“NYMWA”), N.Y. Lab. Law §§ 650 et
    seq., (“NYLL”) including NYLL § 663, and the regulations thereunder – 12 NYCRR § 142-



                                                    1
         Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 2 of 14



    2.2, 2.1.


3. Plaintiff and the class members are entitled to unpaid non-overtime wages for working and
   not being paid for each and all hours worked in a week, under Article 6 of the New York
   Labor Law, and attorneys’ fees pursuant to Section 198 of the New York Labor Law.


4. Plaintiff and the class members are also entitled to recover compensation for not receiving
   wage notices and statements required by NYLL 195, under Article 6 of the New York Labor
   Law, and attorneys’ fees pursuant to Section 198 of the New York Labor Law.


                          JURISDICTION AND VENUE
5. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


6. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

7. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
8. Plaintiff Bryan Lim-Tom (“Plaintiff” or “Lim-Tom”) is an adult, over eighteen years old,
   who currently resides in Kings County in the State of New York.


9. Upon information and belief and at all times relevant herein, Calray Gas Heat Corp.
   (“Defendant” or “CGH”) was a New York for-profit corporation with a place of business
   located at 571 Timpson Place Bronx, NY 10455, where Plaintiff was employed.




                                                2
          Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 3 of 14



                       STATEMENT OF FACTS
10. Upon information and belief, and at all relevant times herein, Defendant was in the plumbing
   and repair business.


11. At all times relevant herein, Defendant employed over 75 employees during the class period.

12. At all times relevant herein, Plaintiff was an hourly employee of Defendant and his last
   regular hourly rate of pay was about $16 an hour.

13. At all times relevant herein, Plaintiff was employed from on or about October 22, 2018 to on
   or about November 7, 2019.

14. At all times relevant herein, Defendant failed to pay Plaintiff for each and all hours worked
   in a week; 1) Plaintiff was required to clock in to work abut 1 hour earlier than his scheduled
   time, for about 5 days a week and was not paid for this additional hour worked daily; and 2)
   Defendant had a policy and practice of deducting wages for 30 minutes daily for “lunch”
   breaks. However, due to the demands of his job, Plaintiff was required to work through his
   lunch breaks on most or all days during his employment with Defendant and did not receive a
   bona fide meal break within the meaning of the FLSA and NYLL. Due to these violations,
   Plaintiff is owed wages for about 7.5 hours a week, for most or all weeks during his
   employment with Defendant.

15. At all times relevant herein, Plaintiff worked about 50 hours or more each week for
   Defendants and sometimes more; 5 days a week.

16. A more precise statement of the hours and wages may be made when Plaintiff Lim-Tom
   obtains the wage and time records Defendants were required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required
   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

17. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his



                                                 3
          Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 4 of 14



   regular rate of pay for all hours worked in excess of forty hours in a week.


18. Upon information and belief, Defendant failed to pay Plaintiff and the putative class
   members at a rate of 1.5 times their regular rate for each and all overtime hours worked
   (hours over 40 in a week).

19. The violations complained of by Plaintiff were also suffered by putative class members.

20. At all times relevant herein, Defendant did not provide Plaintiff and the putative class
   members with the notice(s) required by NYLL 195(1).

21. At all times relevant herein, Defendant did not provide Plaintiff and the putative class
   members with the statement(s) required by NYLL 195(3) – the wage statements provided to
   Plaintiff did not contain all hours worked by Plaintiff nor all wages earned, among other
   deficiencies.


22. Upon information and belief and at all times relevant herein, Defendant had annual revenues
   and/or expenditures in excess of $500, 000. Plaintiff references and incorporates herein,
   accurate copies of records of Defendant’s business volume and revenues as well as business
   operations and commerce that Defendant was required to keep and maintain under the FLSA
   including under 29 CFR 516.

23. Upon information and belief and at all times relevant herein, Defendant conducted business
   with companies outside the State of New York.

24. Upon information and belief, and at all times relevant herein, Defendant and Plaintiff
   conducted business with insurance companies outside the State of New York.

25. At all times applicable herein and upon information and belief, Defendant utilized the goods,
   materials, and services through interstate commerce such as plumbing equipment and other
   essential materials.


26. At all times applicable herein, Defendant conducted business with vendors and other



                                                 4
          Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 5 of 14



   businesses outside the State of New York.

27. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

28. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the State of New York.

29. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail, the
   internet and telephone systems.

30. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

31. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of her federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that she could seek enforcement of such rights through the government enforcement
   agencies.

32. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
          FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Overtime wages)
33. Plaintiff alleges on behalf of himself and all others similarly situated who opt into this action
   pursuant to 29 U.S.C. § 216(b), and incorporates by reference the allegations in paragraphs 1
   through 32 above as if set forth fully and at length herein.


34. The named Plaintiff has consented to be part of this action by the filing of this action on his
   behalf and with his consent.




                                                  5
          Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 6 of 14



35. The FLSA cause of action is brought as a collective action on behalf of the named Plaintiff
   and all others who are/were similarly situated and who file consents to opt-in to the action.


36. The class of similarly situated individuals as to the FLSA cause of action is defined as
   current and former hourly employees of Defendant, and who 1) worked more than forty
   hours in a week, within at least the three-year period, preceding the filing of this complaint;
   and 2) were not paid at an overtime rate of at least 1.5 times their regular rate for each and all
   hours worked in excess of forty hours in a week as also explained above.

37. The class includes but is not limited to delivery persons and employees in similar positions.


38. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 75 members of the class during the class period.

39. The class definition will be refined as is necessary, including after discovery if necessary.

40. At all times relevant to this action, Plaintiff and all those similarly-situated, were employed
   by Defendant within the meaning of the FLSA – 29 U.S.C 201 et Seq.

41. Upon information and belief, and at all times relevant to this action, Plaintiff and all those
   similarly similarly-situated, were engaged in commerce and/or in the production of goods for
   commerce and/or Defendant constituted an enterprise(s) engaged in commerce within the
   meaning of the FLSA including 29 U.S.C. §§ 207(a).

42. Upon information and belief and at all times relevant herein, Defendant transacted commerce
   and business in excess of $500,000.00 annually or had revenues and/or expenditures in
   excess of $500,000.00 annually.

43. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff, and all
   those similarly similarly-situated as class members, overtime compensation at rates not less
   than 1.5 times their regular rate of pay for each and all hours worked in excess of forty hours
   in a work week, in violation of 29 U.S.C. § 207.



                                                  6
          Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 7 of 14



                                 Relief Demanded
44. Due to Defendant’s FLSA violations, Plaintiff, and all those similarly-situated, are entitled to
   recover from Defendant, their unpaid overtime wage compensation, plus maximum
   liquidated damages, attorney’s fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                         AS AND FOR A SECOND CAUSE OF ACTION
                                 NYLL 650 et Seq. (Unpaid Overtime)

45. Plaintiff alleges on behalf of herself and all others similarly situated as class members, and
   incorporates by reference the allegations in paragraphs 1 through 43 above as if set forth
   fully and at length herein.

                               CLASS ALLEGATIONS
46. Plaintiff sues on his own behalf and on behalf of a class of persons under Rule 23(a), (b)(2)
   and (b)(3) of the Federal Rules of Civil Procedure.


47. The class of similarly-situated individuals as to the overtime cause of action under the NYLL
   is defined as current and former hourly employees of Defendant, and who: 1) were employed
   by Defendant within the State of New York; 2) worked more than forty hours in a week,
   within at least the six-year period, preceding the filing of this complaint; and 3) were not paid
   at an overtime rate of at least 1.5 times their regular rate for each and all hours worked in
   excess of forty hours in a week as also explained above.

48. The class includes but not limited to plumbers and employees in similar positions.

49. The class definition will be refined as is necessary, including after discovery if necessary.

50. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 75 members of the class during the class period.

51. Upon information and belief, the putative class is so numerous that joinder of all members is
   impracticable.



                                                  7
          Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 8 of 14




52. Upon information and belief, there are questions of law or fact common to the class – (a)
   whether the putative class was paid at least 1.5 times the applicable regular rate for all hours
   in excess of forty in a week.


53. Upon information and belief, the claims of the representative party are typical of the claims
   of the class.

54. The representative party will fairly and adequately protect the interests of the class.

55. The Defendant has acted or refused to act on grounds generally applicable to the class,
   thereby making appropriate final injunctive relief or corresponding declaratory relief with
   respect to the class as a whole.


56. A class action is superior to other available methods for the fair and efficient adjudication of
   the controversy - particularly in the context of wage and hour litigation where individual
   Plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court
   against corporate Defendants and in light of the large number of putative class members.


57. At all times relevant to this action, Plaintiff and all those similarly-situated as class members,
   were employed by Defendant within the meaning of the New York Labor Law, §§ 2 and 651
   and the regulations thereunder including 12 NYCRR § 142.

58. At all times relevant herein, Defendant failed to pay and willfully failed to pay Plaintiff and
   all those similarly-situated as class members, overtime compensation at rates not less than
   1.5 times their regular rate of pay for each and all hours worked in excess of forty hours in a
   work week, in violation of the New York Minimum Wage Act and its implementing
   regulations. N.Y. Lab. Law §§ 650 et seq.; 12 NYCRR § 142-2.2.


                               Relief Demanded
59. Due to Defendant’s NYLL overtime violations, Plaintiff, and all those similarly-situated, are
   entitled to recover from Defendant, their unpaid overtime wages, maximum liquidated



                                                  8
          Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 9 of 14



   damages, prejudgment interest, attorney’s fees, and costs of the action, pursuant to NYLL §
   663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                                 NYLL § 190, 191, 193, 195 and 198
60. Plaintiff alleges on behalf of himself and all others similarly situated as class members, and
   incorporates by reference the allegations in paragraphs 1 through 59 above as if set forth
   fully and at length herein.


                                     CLASS ALLEGATIONS
61. Plaintiff sues on his own behalf and on behalf of a class of persons under Rule 23(a), (b)(2)
   and (b)(3) of the Federal Rules of Civil Procedure.


62. The class of similarly-situated individuals as to the cause of action for Article 6 of the NYLL
   NYLL violation is defined as current and former hourly employees of Defendant who: 1)
   were not paid for each and all hours worked in a week, as required under Article 6 of the
   New York Labor Law (“NYLL”).


63. The class includes but is not limited to employees who did not receive payment for each and
   all hours worked in each week of their employment with Defendant.

64. The class definition will be refined as is necessary, including after discovery if necessary.

65. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 75 members of the class during the class period.

66. Upon information and belief, the putative class is so numerous that joinder of all members is
   impracticable.

67. Upon information and belief, there are questions of law or fact common to the class – (a)
   whether Defendant failed to pay Plaintiff and the putative class for each and all hours worked



                                                  9
         Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 10 of 14



   in each week of their employment with Defendant.


68. Upon information and belief, the claims of the representative party are typical of the claims
   of the class.

69. The representative party will fairly and adequately protect the interests of the class.

70. The Defendant has acted or refused to act on grounds generally applicable to the class,
   thereby making appropriate final injunctive relief or corresponding declaratory relief with
   respect to the class as a whole.

71. There are questions of law and fact common to the class which predominate over any
   questions solely affecting individual members of the class, including:

 (a) whether Defendant failed to pay Plaintiff and the putative class members for each and all
      hours worked in a week.


72. A class action is superior to other available methods for the fair and efficient adjudication of
   the controversy - particularly in the context of wage and hour litigation where individual
   Plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court
   against corporate Defendant and in light of the large number of putative class members.


73. At all times relevant to this action, Plaintiff and all those similarly-situated as class members,
   were employed by Defendant within the meaning of the New York Labor law, §§ 190 et seq.,
   including §§ 191, 193, 195 and 198.

74. At all times relevant herein, Defendant failed to pay Plaintiff and the putative class members
   all non-overtime wages earned for each and all hours worked in a week, for each or most
   weeks during their employment with Defendant.


                               Relief Demanded
75. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff and all those similarly situated are entitled to recover from


                                                  10
          Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 11 of 14



   Defendant, all unpaid wages including non-overtime wages, prejudgment interest, reasonable
   attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
   198.


                       AS AND FOR A FOURTH CAUSE OF ACTION
                                 NYLL § 190, 191, 193, 195 and 198
76. Plaintiff alleges on behalf of herself and all others similarly situated as class members, and
   incorporates by reference the allegations in paragraphs 1 through 75 above as if set forth
   fully and at length herein.


                                     CLASS ALLEGATIONS
77. Plaintiff sues on his own behalf and on behalf of a class of persons under Rule 23(a), (b)(2)
   and (b)(3) of the Federal Rules of Civil Procedure.


78. The class of similarly-situated individuals as to the cause of action for NYLL 195(1) and
   NYLL 195(3) violations is defined as current and former employees of Defendant who: 1)
   were not provided with the notice(s) required by NYLL 195(1), or 2) were not provided with
   the statement(s) required by NYLL 195(3).


79. The class includes but is not limited to employees who did not receive wage statements,
   employees who received wage statements but whose wage statements did not reflect all hours
   worked or all wages earned, and employees who did not receive the required wage notices
   setting forth the regular and overtime rate of pay among other information.

80. The class definition will be refined as is necessary, including after discovery if necessary.

81. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 75 members of the class during the class period.

82. Upon information and belief, the putative class is so numerous that joinder of all members is
   impracticable.



                                                 11
         Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 12 of 14




83. Upon information and belief, there are questions of law or fact common to the class – (a)
   whether Defendant failed to provide Plaintiff with the notice(s) required by NYLL 195(1),
   and (b) whether Defendant failed to provide Plaintiff and the putative class with the
   statement(s) required by NYLL 195(3).

84. Upon information and belief, the claims of the representative party are typical of the claims
   of the class.

85. The representative party will fairly and adequately protect the interests of the class.

86. The Defendant has acted or refused to act on grounds generally applicable to the class,
   thereby making appropriate final injunctive relief or corresponding declaratory relief with
   respect to the class as a whole.

87. There are questions of law and fact common to the class which predominate over any
   questions solely affecting individual members of the class, including:

 (b) whether Defendant failed to provide Plaintiff with the notice(s) required by NYLL 195(1),
      and whether Defendant failed to provide Plaintiff and the putative class with the
      statement(s) required by NYLL 195(3).


88. A class action is superior to other available methods for the fair and efficient adjudication of
   the controversy - particularly in the context of wage and hour litigation where individual
   Plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court
   against corporate Defendant and in light of the large number of putative class members.


89. At all times relevant to this action, Plaintiff and all those similarly-situated as class members,
   were employed by Defendant within the meaning of the New York Labor law, §§ 190 et seq.,
   including §§ 191, 193, 195 and 198.

90. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff and the
   class members with the notice(s) required by NYLL 195(1) – Plaintiff and the class are



                                                  12
         Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 13 of 14



   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as
   well as an injunction directing Defendant to comply with NYLL 195(1).

91. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff and the
   class members with the statement(s) required by NYLL 195(3) – Plaintiff and the class are
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendant to comply with NYLL 195(1).

                               Relief Demanded
92. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff and all those similarly situated are entitled to recover from
   Defendant, maximum recovery for violations of NYLL 195(1) and NYLL 195(3),
   prejudgment interest, reasonable attorneys’ fees, and costs of the action, pursuant to N.Y.
   Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
93. Declare Defendant (including its overtime wage payment policy and practice) to be in
   violation of the rights of Plaintiff and those similarly-situated, under the FLSA and New
   York Labor Law – 12 NYCRR § 142, and enjoin Defendant from engaging in such
   violations.


94. As to the First Cause of Action, award Plaintiff and those similarly situated who opt-in to
   this action, their unpaid overtime wage compensation due under the FLSA, together with
   maximum liquidated damages, costs and attorney’s fees pursuant to 29 USC § 216(b);

95. As to the Second Cause of Action, award Plaintiff and those similarly situated as class
   members, their unpaid overtime wage compensation due under the New York Minimum
   Wage Act and the Regulations thereunder including 12 NYCRR § 142-2.2, together with
   maximum liquidated damages, prejudgment interest, costs and attorney’s fees pursuant to



                                                 13
          Case 1:20-cv-01682-JGK Document 1 Filed 02/26/20 Page 14 of 14



   NYLL § 663;

96. As to the Third Cause of Action, award of Plaintiff and those similarly situated as class
   members, all unpaid wages including all non-overtime wages, reasonable attorneys’ fees, and
   costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


97. As to the Fourth Cause of Action, award of Plaintiff and those similarly situated as class
   members, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable
   attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
   198.


98. Award Plaintiff, and all others similarly situated where applicable, any relief requested or
   stated in the preceding paragraphs but which has not been requested in the WHEREFORE
   clause or “PRAYER FOR RELIEF”, in addition to the relief requested in the wherefore
   clause/prayer for relief;

99. Award Plaintiff and all those similarly situated such other, further and different relief as the
   Court deems just and proper.

Dated: Queens Village, New York
      February 26, 2020

Respectfully submitted,
Abdul Hassan Law Group, PLLC


/s/ Abdul Hassan
Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue
Queens Village, NY 11427
Tel: 718-740-1000
Fax: 718-355-9668
Email: abdul@abdulhassan.com
Counsel for Plaintiff




                                                  14
